MEMORANDUM **
Pedro Berver Meraz and his wife, Maria Jesus Bravo de Berver, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the immigration judge’s (“IJ”) denial of their application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence. See Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000). We deny the petition.
Substantial evidence supports the IJ’s determination. Even assuming Berver Meraz’s membership in a social group, he fails to demonstrate that he has a well-founded fear of persecution based on the existence of general violence and kidnaping in Mexico. See id. (concluding that an asylum claim based on general civil strife or widespread random violence is not sufficient to demonstrate a well-founded fear of persecution).
Because Berver Meraz failed to raise the issues of withholding of removal and CAT relief in the opening brief, the claims are deemed waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.